Citation Nr: 0614333	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury of all extremities, including arthritis and poor blood 
circulation.

2.  Entitlement to service connection for onychomycosis.

3.  Entitlement to service connection for hypertension to 
include hypertensive heart disease.

4.  Entitlement to service connection for an anxiety 
disorder, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for headaches.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  According to the report of his separation from 
service, he had about 16 months of overseas service and was 
awarded the Korean Service Medal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran stated in January 2002 that he was unable to work 
due to his service connected disabilities.  The RO should 
develop and adjudicate the veteran's claim for a total 
disability rating based on individual unemployability (TDIU).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran does not have residuals of a cold injury 
involving his extremities.

2.  Onychomycosis was not present in service and is not 
otherwise shown to be related to service.

3.  Hypertension and hypertensive heart disease were not 
present in service and are not otherwise shown to be related 
to service.

4.  The medical evidence does not establish that the veteran 
currently suffers from an anxiety disorder.

5.  The medical evidence does not establish that the veteran 
currently suffers from PTSD.

6.  Headaches were not present in service and are not 
otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Onychomycosis was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Hypertension and hypertensive heart disease were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  An anxiety disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  The veteran does not have PTSD that is related to his 
period of active duty. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2005).

6.  Headaches were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Entitlement to service connection

The veteran's service medical records show he was treated on 
various occasions for various unrelated complaints, but do 
not show any complaints or findings concerning a cold injury, 
onychomycosis, hypertension/heart disease, an anxiety 
disorder, or headaches.  The veteran's separation examination 
was normal and there was no indication of any disability 
associated with exposure to cold, or any onychomycosis, 
anxiety disorder, or headaches.  The veteran's blood pressure 
noted at the separation examination was 126/70, which is 
normal.  

The private medical records indicate joint pain in the hands 
and feet but no indication of a link to service.  The veteran 
has been diagnosed with osteoarthritis.  Similarly there is 
no indication of a link to service for any onychomycosis, 
hypertension, or heart disease shown in the private medical 
records.  The veteran has complained of headaches but there 
is no link to service suggested.  There is no diagnosis or 
treatment for an anxiety disorder or PTSD.

The veteran underwent a VA examination in June 1971 in 
connection with his initial claim for disability 
compensation.  At that time he complained of pain in his head 
and back, but there was no indication of any residuals of a 
cold injury, no indication of onychomycosis, and no 
indication of hypertension or heart disease.  The veteran's 
blood pressure on examination was 137/80.  The veteran's 
headaches were not shown to be linked to service.  He was 
diagnosed with a schizoid personality.  There was no 
indication of an anxiety disorder or PTSD.

The veteran had another VA examination in September 1983.  At 
that time he gave a history of an enlarged heart diagnosed in 
1971, high blood pressure diagnosed in 1982, pain in his 
joints, and leg aches.  There is no indication of a link to 
service for any of these disabilities.  There is no diagnosis 
of residuals of cold injuries, no complaints of headaches, no 
complaints of onychomycosis, and no diagnosis of an anxiety 
disorder or PTSD.

In February 1989 the veteran underwent another VA 
examination.  The veteran gave a history of arthritis, high 
blood pressure, poor blood circulation, and back pain.  His 
complaints at the time included headaches and shortness of 
breath.  The examiner noted a seven-year history of high 
blood pressure, dating back to 1982.  There was no indication 
of any cold injuries, onychomycosis, or anxiety disorder.

A VA treatment note dated in September 1989 indicates the 
veteran had a three or four month history of intermittent 
numbness of the right arm.

Although the veteran may suffer from headaches, 
onychomycosis, or hypertension/heart disease, there is no 
medical evidence of a similar disability in service, and no 
medical opinion suggesting a link to service.  The veteran 
believes that these disabilities are related to service, but 
as a lay person, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The VA examinations in 1971, 1983, and 
1989 do not indicate any link to service, none of the private 
medical records or Social Security records suggests a link to 
service.  The first indication of hypertension is in 1982 
almost 30 years after the veteran's discharge, and there is 
no indication of onychomycosis on any examination.  
Hypertension was not reported on examination for separation 
from service nor was it found on examination in 1971.  The 
veteran has complained of headaches, but there is no link to 
service suggested for the veteran's headaches. There is no 
indication in the medical records of a link to service for 
any of these claimed disabilities.  Therefore, the Board 
finds that service connection for onychomycosis, headaches, 
and hypertension/heart disease is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
and service connection for these disabilities is denied.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

With respect to the veteran's claim for service connection 
for residuals of a cold injury and for an anxiety disorder, 
there is no indication that the veteran has been diagnosed 
with these disabilities.  It is acknowledged that cold injury 
would be consistent with the circumstances of service in 
Koreas.  38 U.S.C.A. § 1154.  However, none of the private 
medical records or VA examinations show that the veteran has 
any residuals of a cold injury or has ever been diagnosed or 
treated for an anxiety disorder.  In the absence of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Therefore, service 
connection is not warranted for residuals of a cold injury or 
an anxiety disorder. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2005).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See also 38 U.S.C.A. § 1154(b) (West 2002).

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record does not establish such a diagnosis.  None 
of the VA or private medical records indicates a diagnosis of 
PTSD.  The veteran had three VA examinations and there was no 
indication of a diagnosis of PTSD.  The veteran had received 
no treatment for PTSD.

The Board finds that the veteran has not been diagnosed with 
PTSD in accordance with DSM-IV criteria.  All three of the VA 
examinations failed to establish a diagnosis of PTSD.  The 
veteran also has not been treated for PTSD or any other 
psychiatric disability since service.
 
Based on the above, the Board finds a clear preponderance of 
the evidence against a finding that the veteran has PTSD, 
diagnosed in accordance with DSM-IV that is related to his 
active service.  Accordingly, service connection for PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304(f), 4.125 (2005).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence as 
discussed above favors a denial of the claim and there is no 
doubt to be resolved in the veteran's favor.

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
February 2002 that told him what was necessary for his claims 
to be granted.  With regard to elements (2) and (3), the 
Board notes that the RO's February 2002 letter notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2002 letter asked the appellant to tell VA 
about any additional information or evidence that was 
necessary to help support his claim.  The Board finds that 
the requirements of the fourth notice element have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained some service medical records, private treatment 
records, VA treatment records, some Social Security records 
and provided the veteran with several VA examinations over 
the years.  The veteran has not indicated that there is 
additional evidence available that is obtainable. The RO 
obtained the veteran's separation examination and service 
medical records.  In connection with the claim concerning 
PTSD, the RO requested service personnel records in February 
2002, but was told that the record was fire related and could 
not be reconstructed.  While the loss of such records is 
unfortunate, it is clear that such records are not material 
to this case as the claim must be denied on the basis of a 
lack of evidence of current disability, rather than on the 
question of whether the veteran had a stressor related to his 
service.  Moreover, in light of the lack of medical evidence 
establishing a link to service, the negative separation 
examination, and several VA examinations indicating the 
veteran's disabilities began well after service, the Board 
finds that the duty to assist has been met.  In addition, the 
veteran filed his first claim for compensation in 1971 and 
the RO obtained his service medical records at that time.  
This was prior to the 1973 fire and it is certainly not clear 
that there are any missing service medical records as the 
records do show treatment on various occasions in 1953 and 
1954 for unrelated conditions. 

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims for service connection for 
residuals of a cold injury, for onychomycosis, for 
hypertension/heart disease back injury, for an anxiety 
disorder, or for headaches because there is no evidence of 
pertinent disability in service or for years following 
service.  The veteran has been diagnosed with some of these 
disabilities but there is no evidence that the veteran 
suffered from these disabilities while in service.  The 
veteran's separation examination in negative for all of these 
disabilities, the VA examination in 1971 does not show any 
complaints of cold injury residuals, onychomycosis, 
hypertension, heart disease, anxiety, or headaches.  There is 
no indication that the veteran has ever been diagnosed with 
residuals of a cold injury or an anxiety disorder.  The 
veteran's headaches and onychomycosis are not shown to be 
linked to service and, the VA examination in February 1989 
indicates only a seven-year history of hypertension for the 
veteran.  Thus, while there is evidence of current treatment, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of any 
findings in service, any opinion relating these disabilities 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2005).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  There 
is no indication that there is more information or medical 
evidence to be found with respect to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


ORDER

Entitlement to service connection for residuals of a cold 
injury to all extremities, including arthritis and poor blood 
circulation is denied. 

Entitlement to service connection for onychomycosis is 
denied.

Entitlement to service connection for hypertension and heart 
disease is denied.

Entitlement to service connection for an anxiety disorder, to 
include PTSD, is denied.

Entitlement to service connection for headaches is denied.


REMAND

VA has not sent VCAA notice to the veteran with respect to 
his attempt to reopen a claim for service connection for a 
low back disability.  VA has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  Specifically, the 
RO should inform the veteran of what is necessary for his 
claims to be granted, as well as ensure that all other 
appropriate actions under the VCAA have been taken.  The RO 
should specifically inform the veteran what actions it will 
take, what actions the veteran needs to take and should also 
inform him that he should submit all available evidence.  
See, Kent v. Nicholson, No. 04-181 (U.S. Vet. App., March 31, 
2006).  The RO should ensure that the veteran is provided 
correct notice of what is needed for a claim to be reopened, 
including informing him of the specific basis for any 
previous denial, as well as informing him of what the terms 
"new" and "material" mean under the law and regulations.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.  
The RO should specifically inform him of 
the criteria for reopening a claim 
including specifically defining what 
"new" and "material" mean, as well as 
informing the veteran of the specific 
basis of the previous denial of his claim 
for service connection for a low back 
disability.  See, Kent v. Nicholson, No 
04-181 (U.S. Vet App., March 31, 2006).

2.  The veteran's claims should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


